DETAILED ACTION

The Applicant’s amendment filed on January 20, 2022 was received.  Claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20 were canceled.  Claims 1, 4, 8, 11, 15 and 18 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 20, 2021.

Claim Rejections - 35 USC § 112
Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, the phrases of “substrate material comprising a top surface coated with a film forming substance and a bottom surface”, it is unclear how the instructions of the non-transitory medium could incorporate the limitation, or how the instructions would control the type/composition of substrate onto the spin chuck.
In claims 1, 8 and 15, the phrases of the cleaning nozzle “out of optimal exposure to the bottom surface of the substrate material and edges thereof”, where it unclear how to the instructions recognizes the optimal exposure to the bottom surface.

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishita (US 2014/0261163) in view of Satou (US 6,159,288).
In regards to claims 1, 4-5, 8, 11-12, 15 and 18-19, Kishita teaches a control unit (data processing device) includes a program storage unit, a CPU and a memory. The program storage unit includes one or more computer storage media such as a flexible disk, a compact disk, a hard disk, an MO (magneto-optical disk) and a memory card (non-transitory medium).  A program (control instructions) stored in such a storage medium is installed in the control unit.  The program includes commands (steps) for controlling the operation (communicatively coupled) of each part of the liquid treatment apparatus (1, spin coating device) (para. 44, 77), the instructions are capable to include:
instructions to control a cleaning member (3) comprising a central member (4) and annular part (5) (base plate) (fig. 1, 3, 6, 12-13; para. 32, 35-36);
instructions to control a spin chuck (11) on which a wafer (w, substrate material) is placed, the wafer has a top surface and a bottom surface, and the top surface being a surface to be coated with a resist (film-forming substance) (fig. 1, 5; para. 32, 76);
instructions to control an elevation mechanism (71) (actuator mechanism) that moves an elevation plate (72) connected to the cleaning mechanism, where projections (15) engage recesses (43) of a central member (4) (para. 39), where the cleaning mechanism connects with the back surface of the spin chuck and is capable of synchronously spinning with the spin chuck (fig. 1-3; para. 38-39, 50, 54, 68);
instructions to have cleaning nozzles (813, cleaning mechanism) that is below the cleaning member and appears to be either in or out of optimal exposure of the bottom surface and edges of the wafer (fig. 1, 6, 9, 12-13; para. 58, 62-63).
Kishita as discussed above, but does not explicitly teach the liquid treatment apparatus further comprises a lid.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cover of Satou onto the liquid treatment apparatus of Kishita because Satou teaches it will reduce the running cost of the whole apparatus (col. 2, lines 62-65).
Kishita and Satou as discussed above, but do not explicitly teach instructions to provide the actuator mechanism in response to disengagement of a lid configured to synchronously co-rotate with the base plate during the synchronous spinning thereof along with the spin chuck from the base plate, disengage the base plate from the spin chuck to render the spin chuck free of the base plate, and where the disengagement of the base plate from the spin chuck is configured to lower the base plate such that the cleaning mechanism is optimally exposed to the bottom surface of the substrate material and the edges thereof based on emergence of the cleaning mechanism through the base plate.
However, these claim phrases are directed to material (spin coating device) worked upon by the non-transitory medium.  It has been held, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP2115). 
The program and control unit of Kishita and Satou as discussed above to teach the claimed non-transitory medium, readable through a data processing device, where the program is capable of instructing the data processing device to send instructions/signals to the elements of the spin coating device as claimed.
Response to Arguments
Applicant's arguments filed on January 20, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Applicant has amended independent claims 1, & and 15 to dispense with specific phrases pointed out and to actively claim operations in terms of movement and structural engagements/disengagements with respect to elements of the spin coating device as initiated through execution of control instructions on a data processing device communicatively coupled to the spin coating device, thereby imparting patentability to the aforementioned elements of amended independent claims 1, 8 and 15 not disclosed in Kishita and Satou.
Applicant respectfully directs the Examiner to the response to Office Action filed on December 26, 2019 with respect to the parent U.S. Patent Application No. 16/459,613 for the differences between Kishita and Satou and claim elements of said parent U.S. Patent Application; this response led to the allowance of the parent U.S. Patent Application. The patentable elements have been repeated in amended independent claims 1, 8 and 15 of the present Application, so pending (amended) claims are patentable over Kishita and Saton, whether considered separately or in combination.

In response to Applicant’s arguments, please consider the following comments:
The program and control unit of Kishita and Satou as discussed above to teach the claimed non-transitory medium, readable through a data processing device, where the program is capable of instructing the data processing device to send instructions/signals to device.

The program and control unit of Kishita and Satou as discussed above, teaches the claimed non-transitory medium, that is readable through a data processing device, where the program is capable of instructing the data processing device to send instructions/signals to disengage the plurality of locking pins, to lower the base plate and clean the bottom surface of the substrate.
Applicant’s arguments is not persuasive as Application No. 16/459,613 was directed a spin coating device whereas the instant application is directed to a non-transitory medium.  The allowable subject matter for a spin coating device does not transfer to a non-transitory medium, as elements of spin coating device represent a material worked by the non-transitory medium.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717